541 So.2d 1229 (1989)
Paul HUMBERT, Appellant,
v.
Sophie ACKERMAN, Appellee.
No. 88-1955.
District Court of Appeal of Florida, Third District.
February 7, 1989.
*1230 Paul W. Humbert, Hollywood, in pro. per.
Peter S. Schwedock, Miami, for appellee.
Before SCHWARTZ, C.J. and NESBITT and FERGUSON, JJ.
PER CURIAM.
The appellant, Humbert, a defendant in a personal injury action, filed his answer and affirmative defenses after an order of default was signed by the court. It is undisputed, however, that Humbert's responsive pleading was filed before the order of default was filed. We hold, and the appellee Ackerman concedes, on the authority of Florida Rule of Civil Procedure 1.500(c) and Chester, Blackburn & Roder, Inc. v. Marchese, 383 So.2d 734 (Fla. 3d DCA 1980), that Humbert's subsequent motion to vacate the default should have been granted.
Accordingly, we reverse and remand to the trial court to vacate the order of default and for further proceedings on the merits.